DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,267,349 to Apostopoulos.
Apostopolous ‘349 teaches limitations for a “temporary clamping fastener” – as shown and described including 20, “comprising: a bushing having an inner cavity, an upper open end, and a lower open end” – including 42, “a pull shaft having an elongated body and a slot extending through the elongated body” – including 22 or alternatively, the combination of 22,50, “wherein a portion of the pull shaft is disposed in the inner cavity of the bushing, and the pull shaft is configured to linearly translate relative to the bushing” – as shown and described, “and a clamp blade” – the side/portion of 30 that is disposed within the slot of the pull shaft as shown in Fig 2, “disposed within the slot of the pull shaft and rotatable between a stowed position where the clamp blade is housed within the slot and aligned with an axis of the temporary clamping fastener: - as shown in Fig 2, “and a deployed position where a portion of the clamp blade extends from the slot of the pull shaft to create an engagement surface for through-hole clamping” – as shown in Fig 3, “wherein the clamp blade rotates from the stowed position into the deployed position as the pull shaft translates in a direction towards the upper open end of the bushing” -  one of ordinary skill in the art would recognize that the prior art structure’s geometry and arrangement inherently provide for capability to function as recited.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
As regards claim 5, reference teaches further limitation of “further comprising a guide member defining a passageway” – 50 wherein portion 22 anticipates limitations for ‘pull shaft’, “wherein the pull shaft linearly translates within the passageway of the guide member” – as shown and described. 
As regards claim 7, reference teaches further limitation of “the passageway of the guide member includes an annular wall having a pair of slits that oppose one another, and two separate portions of the clamp blade each extend from a corresponding one of the pair of slits in the passageway of the guide member” – as shown in Fig 4, “as the pull shaft is translated in the direction towards the upper open end of the bushing” -  One of ordinary skill in the art would recognize that the prior art structure’s geometry and arrangement inherently provide for capability to function as recited wherein it’s recognized that the claim is not a process of using or single claim for product and process of using wherein the limitation defines a capability for function as broadly recited, i.e., capable of translating with clamp blade in a deployed position.
As regards claim 8, reference teaches further limitation of “wherein a side edge defined by one of the pair of slits in the annular wall of the guide member abuts against the clamp blade to retain the clamp blade in the deployed position” – as described :
“The shank is received within the sleeve and has a pair of slots in its upper end which are alignable with the shank slot. The sleeve is biased to an upper position by the spring, which is in the tubular member. When the sleeve is in a position wherein it is biased upwardly, the sleeve partially covers the shank slot to prevent rotation of the elongate head between the first and second positions.”  

As regards claim 9, reference teaches further limitation of “a biasing element that exerts a biasing force upon the clamp blade, wherein the biasing force urges the clamp blade into the deployed position as the pull shaft is translated in the direction towards the upper open end of the bushing” – reference structure inherently functions as recited when the spring 98 biases 50 upwards relative to 42 and 38 is tightened so as to cause an inward translation of 22,30 wherein the bias of 98 is effectively applied to 30 in the deployed position. 
As regards claim 18, reference teaches limitations for a “method of installing a temporary clamping fastener to a through- hole that is part of a multi-layer assembly” – as shown and described with respect to Fig 1 for example, “the method comprising: rotating a nut having a threaded aperture (38) that is positioned at an upper open end of a bushing (42) wherein the bushing is disposed within a primary pilot hole of the multi-layer assembly” – as shown and described, “translating a pull shaft in a linear direction towards the upper open end of the bushing, wherein an upper end portion of an elongated body of the pull shaft is engaged with the threaded aperture of the nut, and rotating the nut causes the pull shaft to translate in the linear direction” – as shown and described, “rotating a clamp blade disposed within a slot of the pull shaft from a stowed position wherein the clamp blade is housed within the slot and aligned with an axis of the temporary clamping fastener, into a deployed position” – as shown, described, and otherwise addressed herein above in greater detail, “and the clamp blade is rotated to the deployed position as the pull shaft translates in a direction towards the upper open end of the bushing” – as described wherein reference discloses tightening the rotated blade against layers of the assembly by translating 50 by tightening 38 wherein language of the steps is broadly written, “and extending the clamp blade out of the slot of the pull shaft to create an engagement surface for providing through-hole clamping of the multi-layer assembly” – as shown and described. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 10,267,349 to Apostopoulos.
As regards claim 6, reference teaches further limitation of “the passageway of the guide member is defined by an annular wall” – as shown.  Although an annular wall of the guide member abutting 30 to prevent movement from a 1st tot a 2nd position is described, reference does not explicitly disclose “and wherein the annular wall of the guide member abuts against the clamp blade such that the clamp blade is retained in the stowed position by the annular wall of the guide member” -  However, one of ordinary skill in the art would recognize that the prior art structure’s relative dimensions illustrated in Fig 4 for example inherently provides the inherent capability for arrangement as recited in a position wherein the clamp blade is rotated to be within 22, and 22 is withdrawn into 50 and that such arrangement would be obvious if not inherent in order to retain the blade in a stowed position prior to use for example. 

Allowable Subject Matter
Claims 13-17 are allowed.

Claims 2-4,10-12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677